Name: Commission Regulation (EEC) No 1351/91 of 23 May 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5. 91 Official Journal of the European Communities No L 129/25 COMMISSION REGULATION (EEC) No 1351/91 of 23 May 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain in Spain, an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as referred to in Article 85 (3) of the Act of Accession, the issue of STM licences should be definitively discontinued in order to prevent any disturbance on the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted at 31 December 1985 and Spain (3), as last amended by Regulation (EEC) No 840/91 (4), sets the annual indica ­ tive ceiling for imports into Spain of certain beef and veal products ; Whereas STM licences issued in response to applications lodged from 18 to 22 March and from 1 to 5 April 1991 have exhausted that fraction of the indicative ceiling set aside for the second quarter of 1991 for live animals ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulations (EEC) No 762/91 (^ and (EEC) No 907/91 (6) ; whereas definitive measures must be adopted ; whereas, in view of the situation of the market HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than purebred breeding animals and animals for bullfights : 1 . the issuing of STM licences is suspended until 30 June 1991 ; 2. further applications for STM licences may be lodged from 17 June 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7. 0 OJ No L 382, 30 . 12. 1989, p. 62. (4) OJ No L 85, 5. 4. 1991 , p. 23 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 27. (6) OJ No L 91 , 12. 4. 1991 , p. 22 .